        Case 4:19-cv-00420-BRW Document 15 Filed 08/27/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

KEITH AKINS                                                             PLAINTIFF

VS.                                4:19-CV-00420-BRW

MARK ESPER, SECRETARY OF THE ARMY                                       DEFENDANT


                                       JUDGMENT

      Consistent with the Order entered today, the final decision of the Army Board of

Correction of Military Records is AFFIRMED and Plaintiff’s Complaint is DISMISSED WITH

PREJUDICE.

      IT IS SO ORDERED this 27th day of August, 2020.


                                           Billy Roy Wilson
                                           UNITED STATES DISTRICT JUDGE




                                             -1-
